Citation Nr: 0111260	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a psychiatric disorder had not been submitted.  
The veteran filed a timely appeal to this adverse 
determination.  The veteran's claims file was subsequently 
transferred to the RO in St. Petersburg, Florida.

The Board notes that in a rating decision dated in January 
2000, the RO denied the veteran's separate claim for service 
connection for post-traumatic stress disorder (PTSD), and the 
veteran submitted a timely notice of disagreement to this 
denial.  The RO then issued a statement of the case on March 
9, 2000, apprising the veteran of his appellate rights.  
However, as no substantive appeal regarding this issue is of 
record, the issue of entitlement to service connection for 
PTSD is not before the Board at this time.  


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  In an August 1972 rating decision, the RO originally 
denied the veteran's claim for service connection for a 
psychiatric disorder; this denial was subsequently affirmed 
by the Board in a decision dated in September 1973.

3.  The evidence received since the Board's September 1973 
decision is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder other than PTSD.
CONCLUSIONS OF LAW

1.  The September 1973 Board decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).

2.  Evidence received since the September 1973 Board decision 
is not new and material, and the claim for service connection 
for a psychiatric disorder other than PTSD is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

In an August 1972 rating decision, the RO initially denied 
the veteran's claim for a psychiatric disability, then termed 
a "nervous condition," on the basis that there was no 
evidence showing that the veteran's post-service psychiatric 
disorder, first diagnosed as anxiety reaction in July 1972, 
was related to his military service.

Evidence considered at the time of the September 1973 Board 
decision included the veteran's service medical records, 
which noted a single instance of complaints of nervousness, 
sleeplessness, and stomach trouble in May 1953.  The veteran 
was prescribed medication.  No psychiatric diagnosis was 
rendered at that time, and the veteran's subsequent December 
1953 separation examination did not note the presence of any 
psychiatric disorders.

Also considered was a VA hospitalization report reflecting 
hospitalization from January to February 1972.  At the time 
of hospitalization, a systems review revealed that the 
veteran was "nervous."  No psychiatric diagnosis was 
rendered at that time.

Also considered by the Board was a psychiatric report dated 
in July 1972 from a psychiatrist at a VA outpatient clinic.  
Final diagnosis at that time was anxiety reaction, chronic, 
severe, with mild paranoid trend.  This examiner stated that 
the veteran had apparently been anxious for a long time, but 
stated that "How much of his psychiatric problem is service-
connected, I cannot say."

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in September 1973.  
The September 1973 Board decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100 (2000).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999). 

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final September 1973 
Board decision includes VA outpatient treatment notes and 
medical certificates dated from September 1989 to June 1998.  
These notes indicate multiple diagnoses of psychiatric 
disorders from October 1990 to the present, including 
diagnoses of depression, generalized anxiety disorder, acute 
depressive episode, and PTSD.  However, none of the examiners 
related any of these disorders to service.  On the contrary, 
almost all of these treatment notes spoke exclusively about 
the veteran's personal family problems, including a sickness 
in his family and an impending divorce.  The only note which 
mentioned any link to service is an outpatient treatment note 
dated in October 1994, at which time the examiner stated that 
the "patient reports nervousness and trouble sleeping ever 
since Korea."  However, this examiner did not diagnose a 
psychiatric disorder.

The only other relevant medical evidence which has been 
submitted since the September 1973 Board decision is the 
report of a VA PTSD examination conducted in July 1998.  
Following this examination, the examiner diagnosed PTSD, 
chronic, moderate, with symptom manifests, and generalized 
anxiety disorder, chronic, secondary to PTSD.  

A review of this newly-submitted evidence reveals no medical 
evidence which relates any of the veteran's current non-PTSD 
psychiatric disorders to his period of active duty military 
service.  The Board has considered the report of the July 
1998 VA psychiatric examination, at which time the examiner 
stated that the veteran's generalized anxiety disorder was 
secondary to his PTSD.  In this regard, the Board notes that 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  However, in this case, as the veteran is not service 
connected for PTSD, service connection may not be granted on 
a secondary basis for any disabilities secondary thereto.

Therefore, the only evidence which would tend to relate the 
veteran's current psychiatric disorder, variously diagnosed, 
to his active duty service is his own assertions, made in 
various correspondence sent to the VA, to the effect that his 
current psychiatric disorder is related to his active duty 
service in Korea.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his current psychiatric disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Furthermore, 
where, as here, resolution of the issue turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while new evidence, in 
the sense that it was not previously of record, has been 
submitted since the time of the September 1973 Board 
decision, the evidence is not probative of whether a 
psychiatric disorder was incurred in or aggravated by the 
veteran's active duty service.  Although the evidence 
submitted would support a finding of a current psychiatric 
disorder, there is no competent medical evidence linking such 
disorder to any disease or injury incurred in service nearly 
40 years earlier.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to complete his application for a 
claim for service connection for a psychiatric disorder.  See 
Graves v. Brown, 8 Vet. App. 522, 524-525 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
Essentially, to reopen his claim the veteran needs competent 
medical evidence, such as an opinion, preferably based on 
review of the medical evidence, that he suffers from a 
current psychiatric disorder which is related to a disease or 
injury suffered in service.




ORDER

New and material evidence having not been submitted, service 
connection for a psychiatric disorder other than PTSD is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 



